DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8, 9, 14-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima et al. (Textile Research Journal, 71(8), 2001, 688-694).
Nakashima discloses a process for modifying cellulose fibers used in clothing (see instant claims 2 and 16) by treating the fibers with a solution containing antibacterial metal salts comprising CuSO4 and ZnSO4 (both divalent metals: Cu2+ and Zn2+) (see page 689) (see instant claims 1, 4 and 14). Prior to treatment with the metal salts the cellulose fiber is subject to treatment with succinic acid (a carboxylic acid) and is then subsequently washed (see page 689) (see instant claims 5 and 6). The concentration of metal absorbed on the fabric is disclosed as being 3.7 mg CuSO4/g fabric which equates to about 0.037% by weight (see Table II) (see instant claims 1, 8, 9, 14 and 15). 
Regarding the viricidal activity of the metal ions of Nakashima, although they are not identified as ‘viricidal’ because they are the same (e.g. divalent, copper, zinc), they would be expected to have the same functional activity, absent evidence otherwise.
Regarding instant claims 14-16, 19 and 20, the requirement that the composition be a ‘filter media’ is an intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02(II).
With respect to instant claims 19 and 20, as the fibers and metal solution used by Nakashima are identical to instant claims and produce a fiber material with an overlapping metal concentration, it would be expected that the loading density of the copper metal on the surface would be within about 0.0027-134 atoms/nm2.  The claimed product and the product of the art are identical and where the claimed and prior art products are identical or substantially identical in composition, said composition must have the same properties, unless shown otherwise.  See MPEP 2112.01. 










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (Textile Research Journal, 71(8), 2001, 688-694) in view of Ghoranneviss et al. (J Industrial Textiles, 42(3), 2102, 193-203).
Nakashima is relied upon for disclosure described in the rejection of claims 1, 2, 4-6, 8, 9, 14-16, 19 and 20 under 35 U.S.C. 102(a)(1).
Nakashima fails to teach the antiviral metal as comprising silver and/or Ni2+. 
Ghoranneviss is directed to the application of metallic salts on cotton fabrics for antibacterial activity. Ghoranneviss teaches that nickel nitrate, silver nitrate and nickel nitrate (see abstract) are useful antibacterial agents. Thus, it would have been obvious to include these agents (cobalt or silver) in the cellulose materials taught by Nakashima with a reasonable expectation for success. It is obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition to be used for the very same purpose. See MPEP 2144.06(I). 
With respect to instant claims 17 and 18, as the inclusion of silver would have been obvious in a concentration similar to the described by Nakashima, it would therefore be expected that the loading density of the silver metal on the surface would be within about 0.016-40 atoms/nm2. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Nakashima et al. (Textile Research Journal, 71(8), 2001, 688-694) in view of Ghoranneviss et al. (J Industrial Textiles, 42(3), 2102, 193-203) as applied to claims 1, 2, 4-11 and 14-20 above, and further in view of Kebede et al. (Chemical Engineering Journal, 311, 2017, 340-347).
Nakashima and Ghoranneviss fail to teach introducing a reducing agent such as sodium borohydride with the metal salt.
Kebede is directed to the synthesis of cellulose fibers functionalized by antimicrobial metal nanoparticles (Pt and Ag) (see abstract). The cellulose fibers are taught to be treated with a reducing agent such as NaBH4 (sodium borohydride) (see page 341) so as to produce metal ions suitable for antimicrobial activity and without aggregation (see page 342). Thus, it would have been obvious to employ a similar process step in the process of Nakashima and Ghoranneviss with a reasonable expectation in achieving a similar outcome (e.g. antimicrobial metal particles free of aggregation).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
 
Claims 1, 2, 4-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 106245423; English translation provided) in view of Nakashima et al. (Textile Research Journal, 71(8), 2001, 688-694)
Li is directed to an antibacterial glass fiber air filtration system. The system is made by introducing glass fibers (i.e. fiberglass) to a solution comprising antibacterial materials such as silver, zinc and titanium (see abstract) (see instant claims 4 and 14). 
The fibers are to be pretreated via an acid leaching step with hydrochloric acid (see claim 1) (see instant claim 5). After completion of the leaching process, the fiber is to be washed (see page 4) (see instant claim 6).
Upon treating the fiber with the antibacterial metal solution, the fibers are to be washed (see page 4). Although Li does not describe the washing solution as being an “acid washing step”, such a property would have been within the skill of an ordinary artisan to identify given that the washing solution would be limited to acidic, neutral or basic and any person of ordinary skill would have been capable of identifying which type of solution would work so as to remove the excess surface metals. 
Li’s method of preparing the antibacterial glass fiber involves wet processing the antibacterial silver solution and the glass fibers in an inclined net forming pulping machine (see page 4) which broadly reads on ‘wet-end mix tank’ and ‘other inclined-type paper machines’ as recited by instant claims 10 and 11.
Li fails to teach their fibers as comprising a concentration of between 0.0001 to 5% by weight of the metal.
Nakashima provides a process for producing antibacterial cellulose fibers  wherein the fibers are treated with a solution containing antibacterial metal salts comprising CuSO4 and ZnSO4 (both divalent metals: Cu2+ and Zn2+) (see page 689). Nakashima teaches that a concentration of metal of about 0.037% by weight (see Table II) (see instant claims 1, 8, 9, 14 and 15) is sufficient to inhibit unwanted microorganisms. It would have been obvious to modify the fibers of Li to include the antimicrobial metals in similar amounts with a reasonable expectation for success. 
It is noted that neither Li or Nakashima teach their metals as being ‘viricidal’. However, given that he metals used by the art are the same as those of the claims, the resulting must have the same properties as a chemical compound and its properties are inseparable. 
With respect to instant claims 17-20, as the concentration of metal salt on the fibers is obvious, it would reasonably be expected that the loading density of the silver and/or copper metal on the surface would be within parameters defined.  
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/403093 in view of Kebede et al. (Chemical Engineering Journal, 311, 2017, 340-347).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims in the reference applications are drawn to a fiber (cellulose or fiberglass made from borosilicate) are treated with an antiviral metal solution comprising silver, copper, zinc, bismuth, nickel and iron (see [0015]) which overlaps with the instantly claimed species of metals. It’s noted that some of the these metals exist in divalent state in their salts such as copper, nickel and iron. Moreover both applications require that fibers be treated with an acid prior to the metal solution. The only difference is that the copending application fails to teach the addition of a reducing agent such as sodium borohydride. However, Kebede, which is directed to the synthesis of cellulose fibers functionalized by antimicrobial metal nanoparticles (Pt and Ag) (see abstract), teaches that the cellulose fibers are taught to be treated with a reducing agent such as NaBH4 (sodium borohydride) (see page 341) so as to produce metal ions suitable for antimicrobial activity and without aggregation (see page 342). Thus, it would have been obvious to employ a similar process step in the process of the reference application. It is also noted that the reference application contemplates using a reducing agent but fails to specify a species as instantly claimed.  
This is a provisional nonstatutory double patenting rejection.
Potentially Relevant Prior Art
Goto et al (JP 2016089311; machine translation provided)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611